                                                                   HON. RICHARD A. JONES
 1
 2
 3
 4
 5                                  UNITED STATES DISTRICT COURT
 6                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 7
     UNITED STATES OF AMERICA,                   )   NO. CR18-190RAJ
 8                                               )
                      Plaintiff,                 )   ORDER GRANTING MOTION TO
 9                                               )   SEAL DEFENDANT’S SENTENCING
                vs.                              )   MEMORANDUM
10                                               )
     CHRISTOPHER LEE WOOD,                       )
11                                               )
                      Defendant.                 )
12                                               )

13          THIS MATTER has come before the undersigned on the motion of defendant,

14   Christopher Lee Wood, to file Defendant’s Sentencing Memorandum and the exhibits

15   under seal. The Court finds there are compelling reasons to permit the filing of the

16   document under seal.

17          IT IS HEREBY ORDERED that the defendant’s Motion to Seal (Dkt. #45) is

18   GRANTED. Defendant shall be permitted to file his Sentencing Memorandum and the

19   exhibits under seal.

20          DATED this 6th day of December, 2019.

21
22
                                                      A
                                                      The Honorable Richard A. Jones
23                                                    United States District Judge
24
25
26     ORDER GRANTING MOTION                                   FEDERAL PUBLIC DEFENDER
       TO SEAL DEFENDANT’S                                        1601 Fifth Avenue, Suite 700
       SENTENCING MEMORANDUM - 1                                    Seattle, Washington 98101
       (Christopher Lee Wood; CR18-190RAJ)                                     (206) 553-1100
